DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 8-13, 15-20 have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 8-13, 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “in the second direction” at line 10.  It is unclear as to what element said limitation is referring to.
Claim 8 recites the limitation “the space contacts the portion of the gate structure on the sidewalls of the cannel patterns” at line 15.  It is unclear as to what elements the bolded limitations above are referring to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leobandung (US PGPub 2017/0352625) in view of Leobandung (US PGPub 2018/0248034; hereinafter “Leobandung2”) and Masuoka et al. (US PGPub 2014/0070326; hereinafter “Masuoka”).
Re claim 1: Leobandung teaches (e.g. figs. 16A-16C) a semiconductor device, comprising: a first impurity region (40) on a substrate (10); a plurality of channel patterns (20C) protruding from an upper surface of the substrate (10), each of the plurality of channel patterns (20C) extending in a first direction (direction B-B’ as shown in fig. 16A and cross section shown in fig. 16B; hereinafter “1D”) substantially parallel to the upper surface of the substrate (10) and being arranged (two channels 20C arranged next to each other in the C-C’ direction) in a second direction (direction C-C’ as shown in fig. 16A and cross section shown in fig. 16C; hereinafter “2D”) perpendicular to the first direction (1D); a second impurity region (60) on each of the channel patterns (20C); a gate structure (54A, 54B, 52A, 52B) on sidewalls of the channel patterns (20C) and the substrate (10) adjacent to the channel patterns (20C), the gate structure (54A, 54B, 52A, 52B) comprising a gate insulation pattern (52A, 52B; e.g. paragraph 72) and a 54A, 54B; e.g. paragraphs 72); a first contact pattern (86) contacting an upper surfaces of the second impurity regions (60); a second contact pattern (82) contacting a surface of the gate electrode (54A, 54B); and a spacer (58, 70) between the first (86) and second (82) contact patterns and between a sidewall of the second contact pattern (82) and a portion of the gate structure (54A, 54B, 52A, 52B) on the sidewalls of the channel patterns (20C), wherein the spacer (58, 70) surrounds a sidewall of the second contact pattern (82), and the spacer (58, 70) contacts the portion of the gate structure (54A, 54B, 52A, 52B) on the sidewalls of the channel patterns (20C) and contacts a sidewall of each of the first (86) and second (82) contact patterns.
Leobandung is silent as to explicitly teaching the plurality of channel patterns (20C) protruding from an upper surface of the substrate (10) and extending through the first impurity region; the first contact pattern (86; e.g. paragraphs 78) contacting an upper surfaces of the second impurity regions (60) and extending (as can be seen in fig. 16A 86 connects the second impurity regions 60 and extending in the second direction 2D; e.g. paragraph 351) in the second direction (2D) between adjacent ones of the second impurity regions (144, 146).
Leobandung2 teaches (e.g. fig. 12) the plurality of channel patterns (20C) protruding from an upper surface of the substrate (10) and extending through the first impurity region (40).
Masuoka teaches (e.g. fig. 1) the first contact pattern (134) contacting an upper surfaces of the second impurity regions (113, 114) and extending (as can be seen in fig. 1 134 connects the second impurity regions 113, 114 and extends in the second 113 to 114) in the second direction (direction from 113 to 114) between adjacent ones of the second impurity regions (113, 114).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the channel protruding through the first impurity region as taught by Leobandung2 and the first contact pattern extending between adjacent second impurity regions as taught by Masuoka in the device of Leobandung in order to have the predictable result of using lower s/d region which allows for easier electrical connections to the lower s/d regions and in order to have the predictable result of using an upper contact structure which would allow for a simpler contact structure for connecting upper s/d regions in an application which requires the upper s/d regions to be connected together, respectively.
Re claim 2: Masuoka teaches the semiconductor device wherein the spacer (161, 162) covers the sidewall of the first contact pattern (1CP) and a sidewall of the second impurity region (144, 146).
Re claim 3: Masuoka teaches the semiconductor device, wherein the spacer (161, 162) surrounds an entire sidewall of the second contact pattern (2CP).
Re claim 4: Masuoka teaches the semiconductor device wherein a lower surface of the second contact pattern (2CP) contacts an upper surface of the gate electrode (GE) formed on the substrate (101) adjacent to the channel pattern (207, 208).
Re claim 5: Masuoka teaches the semiconductor device wherein the spacer (161, 162) surrounds an upper sidewall of the second contact pattern (2CP).

Claims 8-13, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leobandung (US PGPub 2017/0352625) in view of Masuoka et al. (US PGPub 2014/0070326; hereinafter “Masuoka”).
Re claim 8: Leobandung teaches (e.g. figs. 16A-16C) a semiconductor device, comprising: a first impurity region (40) on a substrate (10); a plurality of channel patterns (20C) protruding from an upper surface of the substrate (10), each of the channel patterns (20C) extending in a first direction (direction B-B’ as shown in fig. 16A and cross section shown in fig. 16B; hereinafter “1D”) substantially parallel to an upper surface of the substrate (10) and being arranged (two channels 20C arranged next to each other in the C-C’ direction) in a second direction (direction C-C’ as shown in fig. 16A and cross section shown in fig. 16C; hereinafter “2D”) perpendicular to the first direction (1D); second impurity regions (60) on each of the plurality of channel patterns (20C); a gate structure (54A, 54B, 52A, 52B) on sidewalls of the channel patterns (20C) and the substrate (10) between the channel patterns (20C), the gate structure (54A, 54B, 52A, 52B) comprising a gate insulation pattern (52A, 52B; e.g. paragraph 72) and a gate electrode (54A, 54B; e.g. paragraphs 72); a first contact pattern (86) contacting upper surfaces of the second impurity regions (60); a second contact pattern (82) contacting a surface of the gate electrode (54A); and a spacer (58, 70) between the first (86) and second (82) contact patterns and between a sidewall of the second contact pattern (82) and a portion of the gate structure (54A) on the sidewalls of the channel patterns (20C), wherein the spacer (58) surrounds a sidewall of the second contact pattern (82), the space (58) contacts the portion of the gate structure (54A, 52B, 54A, 54B) on the sidewalls of the cannel patterns (20C) and contacts a sidewall of each of 86) and second (82) contact patterns, and the first (86) and second (82) contact patterns are electrically isolated by the spacer (58), and the second contact pattern (82) extends through a portion (82 extends through a portion between two adjacent 86) of the first contact pattern (86).
Leobandung is silent as to explicitly teaching first contact pattern contacting upper surfaces of the second impurity regions and extending in the second direction between adjacent ones of the second impurity regions.
Masuoka teaches (e.g. fig. 1) the first contact pattern (134) contacting an upper surfaces of the second impurity regions (113, 114) and extending (as can be seen in fig. 1 134 connects the second impurity regions 113, 114 and extends in the second direction from 113 to 114) in the second direction (direction from 113 to 114) between adjacent ones of the second impurity regions (113, 114).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the channel protruding through the first impurity region as taught by Leobandung2 and the first contact pattern extending between adjacent second impurity regions as taught by Masuoka in the device of Leobandung in order to have the predictable result of using lower s/d region which allows for easier electrical connections to the lower s/d regions and in order to have the predictable result of using an upper contact structure which would allow for a simpler contact structure for connecting upper s/d regions in an application which requires the upper s/d regions to be connected together, respectively.
Re claim 9: Leobandung teaches the semiconductor device wherein spacer (58) contacts a sidewall of each of the first (86) and second (82) contact patterns.
Re claim 10: Leobandung teaches the semiconductor device wherein the spacer (58, 70) surrounds an entire sidewall of the second contact pattern (82).
Re claim 11: Leobandung teaches the semiconductor device wherein the spacer (58) covers a sidewall of the first contact pattern (86) and a sidewall of a second impurity region (60) on a channel pattern (20C).
Re claim 12: Leobandung teaches the semiconductor device wherein a lower surface of the second contact pattern (82) contacts an upper surface of the gate electrode (54A, 54B) formed on the substrate (10) between the channel patterns (20C).
Re claim 13: Leobandung teaches the semiconductor device wherein the spacer (58, 70) surrounds an upper sidewall of the second contact pattern (82).
Re claim 15: Leobandung teaches the semiconductor device wherein the first contact pattern (86) comprises a first barrier pattern (contact liners; e.g. paragraph 78) and a first metal pattern (copper fill; e.g. paragraph 78), and the second contact pattern (82) comprises a second barrier pattern (contact liners; e.g. paragraph 78) and a second metal pattern (copper fill; e.g. paragraph 78).
Re claim 16: Leobandung teaches the semiconductor device wherein an outer sidewall of the spacer (58) contacts the first metal pattern (82).
Re claim 17: Leobandung teaches the semiconductor device wherein an outer sidewall of the spacer (58) contacts the first barrier pattern (contact liners; e.g. paragraph 78).
Re claim 18: Leobandung teaches the semiconductor device wherein the second contact pattern (82) extends through (82 extends through a portion between two adjacent 86) at least a part of the first contact pattern (86).
Re claim 19: Leobandung teaches (e.g. figs. 16A-16C) a semiconductor device, comprising: a first impurity region (40) on a substrate (10); a plurality of channel patterns (20C) protruding from an upper surface of the substrate (10), each of the channel patterns (20C) extending in a first direction (direction B-B’ as shown in fig. 16A and cross section shown in fig. 16B; hereinafter “1D”) substantially parallel to an upper surface of the substrate (10); second impurity regions (60) on each of the plurality of channel patterns (20C); a gate structure (54A, 54B, 52A, 52B) on sidewalls of the channel patterns (20C) and the substrate (10) between the channel patterns (20C), the gate structure (54A, 54B, 52A, 52B) comprising a gate insulation pattern (52A, 52B; e.g. paragraph 72) and a gate electrode (54A, 54B; e.g. paragraphs 72); a first contact pattern (86) contacting (electrically contacting) entire upper surfaces of the second impurity regions (60), the first contact pattern (86) covering upper surfaces of the second impurity regions (60); a second contact pattern (82) contacting a surface of the gate electrode (54A, 54B); and a spacer (58, 70) surrounding a sidewall of the second contact pattern (82), wherein the spacer (58, 70) covers a sidewall of the first contact pattern (86) and a sidewall of the second impurity regions (60), and the spacer (58, 70) contacts the portion of the gate structure (54A, 54B, 52A, 52B) on the sidewalls of the channel patterns (20C) and contacts a sidewall of each of the first (86) and second (82) contact patterns, and the second contact pattern (82) extends through a portion (82 extends through a portion between two adjacent 86) of the first contact pattern (86).
Leobandung is silent as to explicitly teaching first contact pattern contacting upper surfaces of the second impurity regions and extending in the second direction between adjacent ones of the second impurity regions.
134) contacting an upper surfaces of the second impurity regions (113, 114) and extending (as can be seen in fig. 1 134 connects the second impurity regions 113, 114 and extends in the second direction from 113 to 114) in the second direction (direction from 113 to 114) between adjacent ones of the second impurity regions (113, 114).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the channel protruding through the first impurity region as taught by Leobandung2 and the first contact pattern extending between adjacent second impurity regions as taught by Masuoka in the device of Leobandung in order to have the predictable result of using lower s/d region which allows for easier electrical connections to the lower s/d regions and in order to have the predictable result of using an upper contact structure which would allow for a simpler contact structure for connecting upper s/d regions in an application which requires the upper s/d regions to be connected together, respectively.
Re claim 20: Leobandung teaches the semiconductor device wherein an upper surface of the spacer (58, 70) is coplanar with an upper surface of the second contact pattern (82).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822